DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4  and 13 are objected to because of the following informalities: the claims recite “poly(methylene diphenyl isocyanate)” as (EMDI), yet the specification uses the common/correct acronym (pMDI) and thus there is no basis in the specification for the abbreviation/acronym used term. It has been interpreted as a typo for pMDI.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is vague and indefinite, because a broad range or limitation followed by linking terms (e.g., in particular, preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pans et al., (hereafter Pans) WO 2019/042760 A.
	 With regard to claims 1-3 and 13, Pans recites a process of manufacturing a fiber-based lignocellulosic board including the same steps and materials as claimed, i.e.; 
Applying a binder composition to the cellulosic fibers. The binder comprising pMDI, which can be emulsified/dispersed with a polyol;
Compressing the impregnated cellulosic fibers to form a mat; and
Heating the compressed mat to form the final product; see page 1, line 6-page 2, line 3; page 4, line 24 through page 5, line 5; page 7, lines 15-18; page 7, line 28 through page 8, line 8; page11 line 18 through page 12, line 13 and example 1.
While Pans does not explicitly teach that the mixture of the pMDI and Polyol(s) are emulsified, Pans teaches the use of surfactants to disperse the mixture, which as it is well-known would produce an emulsion with the water and thus the emulsification of the binder is implicit to the reference or at the very least the making of the emulsion would have been obvious to one of ordinary skill in the art  and considered obvious absent a showing of unexpected results. Note that Pans teaches the use of emulsifiers as part of additives; see page 9, lines 10-15, which clearly indicates that the binder can be used in emulsified form.
	Regarding to claims 4-6, 17-19 Pans teaches that the binder includes at least 10 parts by weight of the glycol; see paragraph bridging pages 7-8, but the amount of the additives in the binder, including water of aqueous emulsion can be optimized to desired range and thus considered obvious absent a showing of unexpected results.
	Regarding to claim  7, Pans teaches the compressing heating of the mat, i.e., hot pressing; see page 12, line 11.
	With regard to claim 8, Pans discloses the use of additives, some of which are the same as the ones claimed; see page 9, lines 4-15.
	Regarding to claim 9, teaches amount of binder in the mat falling within the claimed range; see page 11, lines 4-9.
	Regarding to claims  10 and 20, Pans teaches the making of low to high density boards, including wood fiber insulation boards, which are known to have density within the claimed range.1 Moreover, since the reference teaches the making of the same type of board, i.e., wood fiber insulation boards, then the density and other properties must be the same or within the claimed range.
	With regard to claim 11, Pans teaches temperature ranges falling within the claimed range; see page 9, lines 26-30.
	 With regard to claims 12, 14, while Pans does not teach the pressing and the emulsifying time, such variables are can eb optimized to desired range and considered obvious absent a showing of unexpected results.
	Regarding to claim  15, the moisture of the lignocellulosic fibers falling within the claimed range is disclosed on page 14, lines 4-6. Note that the moisture content of the raw/initial products can be optimized to desired range so to obtain desired properties on the final product.
	With regard to claim 16, Pans teaches the use of  mono or polyol in the binder composition; see for example page 7, lines 15-18, and thus one of ordinary skill in the art would have reasonable expectation of success if such alcohols, i.e., the ones of claim 16, were used in the binder composition. Note that it has been held that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Making Lignocellulosic Fiber-Based Insulation Boards.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 The examiner takes official notice of this fact and will present evidence if necessary.